         Case 1:20-cr-00259-AJN Document 13 Filed 03/26/21 Page 1 of 4



                                                                                                  3/26/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                13-cr-028 (AJN)
  Benejan.
                                                                                     ORDER
                         Defendant,




ALISON J. NATHAN, District Judge:

       A conference in this matter is scheduled for April 1, 2021 at 11:00 A.M. The proceeding

will be conducted by videoconference via the Skype for Business Platform. The Court will

separately provide the parties with instructions for accessing the conference. Members of the

public may access the audio of the proceeding by calling (917) 933-2166 and entering

Conference ID 440136730.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and return the completed form at least 24 hours prior

to the proceeding. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.




 SO ORDERED.
Dated: March 26, 2021
     New York, New York                          _____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
            Case 1:20-cr-00259-AJN Document 13 Filed 03/26/21 Page 2 of 4




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING

BENEJAN,                                                                         20-cr-259 (AJN)


                             Defendant.
-----------------------------------------------------------------X


Check Proceedings that Apply



____     Violation of Supervised Release Conference



         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand to
         custody are discussed. I have discussed these issues with my attorney and wish to give up my
         right to be present at the conferences. By signing this document, I wish to advise the court
         that I willingly give up my right to be present at the conferences in my case for the period of
         time in which access to the courthouse has been restricted on account of the COVID-19
         pandemic. I request that my attorney be permitted to represent my interests at the
         proceedings even though I will not be present.



Date:              _________________________                         ____________________________

                   Print Name                                              Signature of Defendant
          Case 1:20-cr-00259-AJN Document 13 Filed 03/26/21 Page 3 of 4




____    Admission of Specification



        I am aware that I have been charged with violations of the terms of supervised release. I have
        consulted with my attorney about those charges. I have decided that I wish to admit to
        certain specifications. I understand I have a right to appear before a judge in a courtroom in
        the Southern District of New York to enter my admission of the specifications and to have my
        attorney beside me as I do. I am also aware that the public health emergency created by the
        COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I have discussed these issues with my attorney. By signing this document, I wish
        to advise the court that I willingly give up my right to appear in person before the judge to
        admit to certain specifications. By signing this document, I also wish to advise the court that
        I willingly give up any right I might have to have my attorney next to me as I enter my plea so
        long as the following conditions are met. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf during the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.




Date:          _________________________               ____________________________

               Print Name                                      Signature of Defendant



____    Sentencing



        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to the
        judge who will sentence me. I am also aware that the public health emergency created by
        the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly give
        up my right to appear in a courtroom in the Southern District of New York for my sentencing
        proceeding as well as my right to have my attorney next to me at the time of sentencing on
        the following conditions. I want my attorney to be able to participate in the proceeding and
        to be able to speak on my behalf at the proceeding. I also want the ability to speak privately
        with my attorney at any time during the proceeding if I wish to do so.
            Case 1:20-cr-00259-AJN Document 13 Filed 03/26/21 Page 4 of 4




Date:          _________________________               ____________________________

               Print Name                                      Signature of Defendant



        I hereby affirm that I am aware of my obligation to discuss with my client the specifications
        of violation of supervised release, my client’s rights to attend and participate in the criminal
        proceedings encompassed by this waiver, and this waiver form. I affirm that my client
        knowingly and voluntarily consents to the proceedings being held with my client and me both
        participating remotely.



Date:          __________________________                      _____________________________

               Print Name                                      Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:



I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _____________________.



Date:          __________________________                      _____________________________

               Print Name                                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge

               Date:
